Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business/Financial Editors: Endeavour Reports Financial and Operating Results for 2007; Revenues Up 106%, Production Up 58%, Reserves Up 50% VANCOUVER, April 7 /CNW/ - Endeavour Silver Corp. (EDR: TSX, EJD: DBFrankfurt and EXK: AMEX) announced today its operating results and audited year end financial statements for 2007. The financial results are expressed in US dollars (US$) and are based on Canadian generally accepted accounting practices. For a more detailed review of Endeavour's 2007 financial and operating results, shareholders can view the complete financial statements and management discussion and analysis at the Company's website, www.edrsilver.com and on the SEDAR website, www.sedar.ca. << Highlights 2007 - Increased annual sales by 106% to $32.3 million. - Increased silver production by 58% to 2.1 million oz. - Increased proven and probable reserves by 50% to 14.9 million oz. - Increased silver equivalent reserves and resources by 11% to 50.0 million oz. - Acquired remaining 49% of Guanacevi Mines project in Durango for $6.8 million in shares. - Acquired 100% of Guanajuato Mines project in Guanajuato for $7.7 million in cash, shares and warrants. - Discovered new polymetallic mineralized zone in Cometa vein at Parral project in Chihuahua - Common shares listed for trading on American Stock Exchange (symbol EXK) >> Bradford Cooke, Chairman and CEO, commented, "Endeavour enjoyed its best year yet in 2007, setting records for the fourth consecutive year in annual sales, silver production and mine reserves. The Company's consistent growth year on year can be attributed in part to our business strategy of acquiring prospective silver properties within mature mining districts that have existing mine and plant infrastructure so that new discoveries can be fast-tracked to production." "Last year, our aggressive production growth pushed cash costs higher so management turned its focus in the fourth quarter to strengthening our operating team and improving our operating performance. As a result, we are already starting to see cash costs decline at Guanacevi and a similar trend is anticipated at Guanajuato this year. Shareholders can look forward to another banner year of growth for Endeavour in 2008, fueled by new mineral discoveries, expanded mine output and upgraded plant facilities." Financial Results In 2007, Endeavour posted record sales (revenues) of $32.3 million (up 106% over 2006) as a result of sharply higher silver production totalling 2.1 million oz (up 58% over 2006) and higher realized silver prices averaging $13.23 per oz (up 28% over 2006). Production was higher thanks to the expansion of mine and plant throughput at the Guanacevi Mines project in Durango, Mexico and the acquisition of the Guanajuato Mines project in Guanajuato, Mexico. The Company's cost of sales also rose in 2007 to $24.3 million, resulting in cash costs averaging $9.38 per oz net of gold credits (up 43% over 2006).
